Flansburg, J.
This was an action brought by plaintiff, Henthorn, *19against tbe Royal Highlanders, a fraternal beneficiary association, to recover an instalment upon a “pioneer certificate,” under a provision providing for tbe payment of endowments. Tbe trial court entered judgment in favor of tbe plaintiff. Tbe defendant and interveners appeal.
Tbe questions are tbe same as bave been covered in tbe case of Kennedy v. Royal Highlanders, p. 24, post, and tbe decision there is controlling in this case.
The judgment of tbe lower court is therefore
Affirmed.